Citation Nr: 1014730	
Decision Date: 04/19/10    Archive Date: 04/30/10

DOCKET NO.  06-07 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for residuals of 
an eye injury, to include glaucoma.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The Veteran served on active duty from June 1973 to July 
1977.  He subsequently was a member in the Army National 
Guard (ANG).  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 2005 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  


FINDINGS OF FACT

1.  In an August 1998 Board decision, entitlement to service 
connection for residuals of an eye injury, to include 
glaucoma, was denied.  The denial was based on the fact that 
the earliest medical evidence of such a condition dated from 
many years after the Veteran's separation from service, and 
there was no medical evidence to demonstrate an etiological 
link between the current disorder and any symptoms or events 
noted during service.  

2.  Evidence received since the August 1998 Board decision 
which denied service connection for residuals of an eye 
injury, to include glaucoma, is duplicative or cumulative of 
evidence previously considered, or does not relate to an 
unestablished fact necessary to substantiate the claim.  


CONCLUSIONS OF LAW

1.  The Board's August 1998 decision which denied service 
connection for residuals of an eye injury, to include 
glaucoma, is final.  38 U.S.C.A. § 7104 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1100 (2009).  

2.  New and material evidence to reopen the claim of 
entitlement to service connection for residuals of an eye 
injury, to include glaucoma, has not been received.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5108 (West 2002 & 
Supp. 2009).  38 C.F.R. §§ 3.156(a), 20.1100, 20.1105 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
Claimant in developing the information and evidence necessary 
to substantiate a claim.

First, VA has a duty under the VCAA to notify a Claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, a March 2005 
letter to the Veteran from the RO specifically notified him 
of the substance of the VCAA, including the type of evidence 
necessary to establish entitlement to service connection on a 
direct and presumptive basis, and of the division of 
responsibility between the Veteran and the VA for obtaining 
that evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), VA essentially satisfied the 
notification requirements of the VCAA by way of these letters 
by: (1) informing the Veteran about the information and 
evidence not of record that was necessary to substantiate his 
claim; (2) informing the Veteran about the information and 
evidence VA would seek to provide; (3) informing the Veteran 
about the information and evidence he was expected to 
provide; and (4) requesting the Veteran to provide any 
information or evidence in his possession that pertained to 
the claim.

Second, VA has made reasonable efforts to assist the Veteran 
in obtaining evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2009).  The 
information and evidence associated with the claims file 
consist of available service treatment records (STRs), VA 
medical treatment records, private post-service medical 
treatment records, and statements from the Veteran and his 
representative.  There is no indication that there is any 
additional relevant evidence to be obtained by VA or the 
Veteran.

Additionally, in Kent v. Nicholson, 20 Vet. App. 1, 10 
(2006), the Court held that VA must notify a Claimant of the 
evidence and information that is necessary to reopen the 
claim and VA must notify the Claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefits sought by the Claimant.  
The VCAA requires, in the context of a claim to reopen, the 
Secretary to look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  In the 
present case, the Veteran has been notified of the evidence 
and information necessary to reopen the claim and to 
establish entitlement to the underlying claim for benefits 
sought in the March 2005 VCAA letter mentioned above.  

Lastly, during the pendency of this appeal, the Court issued 
a decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements apply to all five elements of a service 
connection claim, including the rating and effective date of 
an award.  For the reasons described below, service 
connection for the claimed disability is being denied and 
neither a rating nor an effective date will be assigned.  As 
such, there is no prejudice to the Veteran with respect to 
any notice deficiencies related to the rating or effective 
date.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton 
v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 
20.1102 (harmless error).

New and Material Evidence Claims

The Board initially denied service connection for residuals 
of an eye injury, to include glaucoma, in August 1998.  The 
decision is final.  38 C.F.R. § 20.1100 (2009).  However, if 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, VA shall reopen 
the claim and review the former disposition of the claim.  
Manio v. Derwinski, 1 Vet. App 145 (1991).  When determining 
whether additional evidence is new and material, VA must 
determine whether such evidence has been presented under 
38 C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108 (West 2002 & Supp. 2009).  

To reopen a claim which has been previously denied and which 
is final, the Claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2009).  
Under the pertinent regulations, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2009).  

The Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001).
Here, the Board notes that the RO did not reopen the 
Appellant's claims for service connection for residuals of 
eye injury, to include glaucoma.  The Board agrees.

When the Board denied the claim of service connection for 
residuals of an eye injury, to include glaucoma, in August 
1998, the evidence of record included all available STRs, 
post service treatment records, and lay statements in support 
of his claim.  Review of the Board decision reflects that no 
chronic eye disorder, to include glaucoma, was shown until 
many years after the Veteran's separation from service, and 
there was no medical evidence of record to demonstrate an 
etiological link between the current disorder and any 
symptoms or events during service.  The evidence on file 
included a private record, dated in August 1996, recording 
that the Veteran had been hit in the left eye by a branch.  
It was not indicated at that time that the incident had been 
during service, nor was any glaucoma noted listed as 
secondary to any trauma.  The Board's decision is final.  
38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.156, 20.1100 (2009).

However, if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  When 
determining whether additional evidence is new and material, 
VA must determine whether such evidence has been presented 
under 38 C.F.R. § 3.156(a) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108 (West 2002 & Supp. 
2009).  Effective from August 29, 2001, the regulations 
defining "new and material evidence" were revised and clarify 
the types of assistance the VA will provide to a claimant 
attempting to reopen a previously denied claim.  38 C.F.R. §§ 
3.156(a) and 3.159(b) (2009).  These specific provisions are 
applicable only to claims filed on or after August 29, 2001.  
As the Veteran filed his claim seeking to reopen in 2005, the 
Board has considered these provisions.

To reopen a claim which has been previously denied and which 
is final, the Claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2009).  
Under the amended regulations, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2009).  

Evidence received since the final Board decision in August 
1998 denying service connection for residuals of an eye 
injury, to include glaucoma, consists of private treatment 
records dated from 1989 through February 2005.  These 
documents reflect treatment for glaucoma, to include surgical 
treatment in 1989.  One report notes that the Veteran was 
first seen in 1995 for poorly controlled glaucoma.  

Also added to the record since the Board's August decision 
was an ANG Form 135-2 dated in July 1993 (Request for 
Discharge of Unsatisfactory Participant) which reflects that 
the Claimant had been sick (eye operation).  Also added to 
the record was a Social Security Administration decision 
dated in June 1992 which granted disability.  The decision 
notes that the Veteran's blindness was a direct result of 
having glaucoma that was left untreated until it was too late 
to reverse the damage.  

An additional ANG record was added to the record in 2006.  
This document reflects that the Veteran served in the ANG for 
over 14 years, but it does not show periods of any active 
duty or active duty for training periods.  

The submitted records reflect that the Veteran continues to 
be treated for eye problems, particularly glaucoma.  As 
before when the Board denied the claim in 1998, however, no 
eye problems were noted until many years after service 
discharge and no current eye problems have been attributed by 
medical personnel to active service.  There remains no 
etiological opinion that any glaucoma found is related to a 
reported hit by a branch years earlier (during service).  The 
submitted records are new because they were no previously 
considered, but they are not material because they do not 
suggest that any current eye disorder, to include glaucoma, 
is of service origin.  See, e.g., Hickson v. West, 11 Vet. 
App. 374, 378 (1998).  Specifically, none of this evidence 
suggests that he had eye problems during service or until 
many years later, and it has not been medically shown to be 
related to service.  So the evidence he has submitted since 
the Board's prior, final, and binding denials of the claims 
is not both new and material and, therefore, insufficient to 
reopen his claim.  38 U.S.C.A. § 5108 (West 2002 & Supp. 
2009).

Moreover, it is noted that many of the Veteran's statements 
of record argue that he should be granted service connection 
because his eye problems originated when he was in the ANG.  
It is pointed out that the pertinent VA laws and regulations 
on point reflect that the term "active military service" 
includes active duty, any period of active duty for training 
(ADT) during which the individual concerned was disabled or 
died from a disease or injury incurred or aggravated in line 
of duty, and any period of inactive duty for training (INADT) 
during which the individual concerned was disabled or died 
from an injury incurred or aggravated in line of duty which 
occurred during such training.  38 C.F.R. § 3.6(a) (2009).  
As there is no evidence that the Veteran injured his eye or 
incurred glaucoma during any ADT or INADT period, service 
connection is not warranted.  

The Veteran's contentions as to etiology of his eye condition 
have been considered.  It is noted that he is competent as a 
lay person to report on that which he has personal knowledge.  
See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, 
there is no evidence of record that he has specialized 
medical knowledge to be competent to offer medical opinion as 
to cause or etiology of the claimed disability.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

In the absence of new and material evidence, the benefit-of- 
the-doubt rule does not apply, and the petition to reopen 
this claim must be denied.  Annoni v. Brown, 5 Vet. App. 463, 
467 (1993).


ORDER

In the absence of new and material evidence, the petition to 
reopen the claim for service connection for residuals of an 
eye injury, to include glaucoma, is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


